Citation Nr: 0720911	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-02 063	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for pulmonary 
tuberculosis. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for poor vision.

5.  Entitlement to service connection for asthma.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, had qualifying Philippine 
service from December 1941 to May 1942, he had recognized 
Philippine Guerrilla service from October 1944 to July 1945, 
and he served with the Regular Philippines Army from July 
1945 to June 1946.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2004, the veteran perfected his appeal and elected to 
have the case decided without a hearing.

FINDINGS OF FACT

1. Pulmonary tuberculosis was not affirmatively shown to have 
had onset during service, pulmonary tuberculosis was not 
manifest to a compensable degree within three years of 
separation from service; and pulmonary tuberculosis, first 
documented after service beyond the three-year presumptive 
period for pulmonary tuberculosis as a chronic disease, is 
unrelated to an injury, disease, or event of service origin. 

2. Hearing loss was not was not affirmatively shown to have 
had onset during service, hearing loss was not manifest to a 
compensable degree within one year of separation from 
service; and hearing loss, first documented after service 
beyond the one-year presumptive period for hearing loss as a 
chronic disease, is unrelated to an injury, disease, or event 
of service origin.

3. Kidney disease is not currently shown. 

4. Poor vision is not currently shown.

5. Asthma is not currently shown.

CONCLUSIONS OF LAW

1. Pulmonary tuberculosis was not incurred in or aggravated 
by service and service connection for pulmonary tuberculosis 
may not be presumed to have been incurred in service as a 
chronic disease.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2. Hearing loss was not incurred in or aggravated by service 
and service connection for hearing loss may not be presumed 
to have been incurred in service as a chronic disease.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

3. Kidney disease was not incurred in or aggravated by 
service.  38 U.S.C.A. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006). 

4. Poor vision was not incurred in or aggravated by service.  
38 U.S.C.A. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

5. Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by letters, 
dated in September 2002 and December 2002.  The veteran was 
informed of the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked 
to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the general provision for the effective date of the claims 
that is, the date of receipt of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claims of service 
connection, no disability ratings will be assigned as a 
matter of law, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on the claim.  In the absence of findings of 
consistent with a pulmonary tuberculosis or hearing loss 
during service or for many years thereafter, and in the 
absence of a current diagnosis of a kidney disease, poor 
vision, or asthma, an examination is not required under 
38 C.F.R. § 3.159(c)(4)(A).  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain no complaint, history, or 
finding of pulmonary tuberculosis, hearing loss, kidney 
disease, poor vision, or asthma.   

After service, a diagnosis of pulmonary tuberculosis was 
documented in a medical certificate, dated in August 1999. 

In August and October 2004, history included asthma since 
1946, but asthma was not diagnosed.  On audiometric 
evaluation, the veteran complained of sudden hearing loss 
after service, which became progressive worse with age.  The 
assessment was sensorineural hearing loss of the right ear 
and moderate mixed hearing loss of the left ear.  

In support of his claims, the veteran submitted affidavits 
from PCB, a World War II veteran and an acquaintance of the 
veteran, who stated that the veteran informed him that he had 
opted to be discharged from service due to several medical 
conditions to include asthma, renal disease and a hearing 
problem.  PCB indicated that he saw the veteran take 
medication for kidney disease.  The veteran also submitted 
the joint witness affidavit prepared by his neighbors, who 
stated that they had known the veteran since the 1950s, and 
they had known him to suffer from a hearing problem due to 
exposure to loud noise while in the military.  

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain chronic diseases to include 
pulmonary tuberculosis if it was manifested to a compensable 
degree within three years of separation from active service 
or hearing loss if it was manifested to a compensable degree 
within one year of separation from active service. 38 
U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  


Pulmonary Tuberculosis and Hearing Loss

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis, neither pulmonary 
tuberculosis nor hearing loss was affirmatively shown to have 
had onset during service.  38 C.F.R. § 3.303(a). 

After service, pulmonary tuberculosis was first documented in 
1999, well beyond the three-year presumptive period after 
separation from service in 1946 for manifestation of 
pulmonary tuberculosis as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  And hearing loss was 
first documented in 2004. 

Where as here, the chronicity of either pulmonary disease or 
hearing loss in service is not adequately supported, then 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  The record shows 
that after service pulmonary tuberculosis and hearing loss 
were first documented in 1999 and 2004, respectively, which 
is more 50 years after service.  The absence of documented 
complaints of pulmonary disease from 1946 to 1999 and hearing 
loss from 1946 to 2004 weighs against the claim on the basis 
of continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  Also 
the lack of evidence of treatment bears on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997). 

As the sole evidentiary basis for continuity of 
symptomatology are the statements of the veteran and as there 
is no other evidence, lay or medical, of continuous 
symptomatology, the Board finds that the preponderance of the 
evidence is against continuity of symptomatology for either 
pulmonary tuberculosis or hearing loss under 38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. § 5107(b).  

Also there is no favorable medical evidence that relates 
either pulmonary tuberculosis or hearing loss, each first 
documented after service, to service. 38 C.F.R. § 3.303(d).

For the foregoing reasons, the Board finds that pulmonary 
tuberculosis and hearing loss were not present during 
service, that pulmonary tuberculosis was not manifested 
within three years after service, and that pulmonary 
tuberculosis and hearing loss are otherwise unrelated to 
service based on continuity of symptomatology or when all the 
evidence, including that pertinent to service, is considered 
as the diseases were first diagnosed after discharge.

To the extent that the veteran's statements and affidavits 
are offered as proof of hearing loss contemporaneous with 
service, while the statements and affidavits are credible and 
the veteran and affiants are competent to describe symptoms 
of an illness or injury at a particular point in time, to the 
extent that the statements and the affiants begin to address 
that the veteran had a particular illness, hearing loss, 
which goes beyond hearing trouble, the veteran and affiants 
are not competent.  Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (Lay witness competency is not unlimited, and the fact 
that a lay witness may personally know the veteran and may 
have had the opportunity to observe him does not render the 
witness' testimony universally competent in proceeding to 
determine service connection; lay testimony is competent in 
proceeding to establish service connection only when it 
regards symptoms of the veteran's illness and lay testimony 
is not competent to prove the veteran had or was diagnosed 
with a particular illness.). 

Where, as here, the determinative issues involve a question 
of medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claims.  The 
veteran and witnesses as laypersons are not competent to 
offer an opinion on a medical diagnosis or on medical 
causation, and consequently their statements do not 
constitute favorable medical evidence to substantiate the 
claims.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claims of service connection for 
pulmonary tuberculosis and hearing loss, as articulated 
above, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Kidney Disease, Poor Vision, and Asthma

On the basis of the service medical records, kidney disease, 
poor vision, and asthma were not affirmatively shown to have 
been present during service.  38 C.F.R. § 3.303(a). 

After service, neither kidney disease nor poor vision has 
been documented.  And while there is a history of asthma 
since 1946, there is no medical evidence after service that 
documents a current diagnosis of asthma.  

In the absence of proof of any present disability, there is 
no valid claim of service connection for kidney disease, poor 
vision, or asthma.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 





As there is no favorable evidence of a current kidney 
disease, poor vision, or asthma, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for hearing loss is denied. 

Service connection for kidney disease is denied.

Service connection for poor vision is denied.

Service connection for asthma is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


